DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is rejected because it is not clear what is meant by “a USB device configured to be connected to the USB host directly or a USB cable” on line 4.
Claim 40 is also rejected because it is not clear what is meant by “detect a foreign substance applied to the plurality of signal pins whether third voltage levels of the at least two pins of the other signal pins are transitioned from a high level to a low level” (emphasis added) on lines 4-6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USB Type-C Cable and Connector Specification (hereinafter USB-C).
As per claim 37, USB-C shows a USB system comprising: a USB host configured to have a plurality of signal pins, which includes a CC1 signal pin, a CC2 signal pin and other signal pins (inherent in USB-C, see fig. 2-1 where the DFP (downstream facing port) defines a device as the host); and a USB device (inherent in USB-C, see fig. 2-2 and section 2.3  where the upstream facing port device is the device connected to the host) configured to be connected to the USB host directly or a USB cable, wherein the USB host is configured to: provide a first pull up current to the CC1 signal pin or the CC2 signal pin (sections 2.3 and 4.5.1.2.1 where the host (DFP) provides pull up current on CC1 and CC2), detect whether or not the USB device is connected based on first voltage level transition of the CC1 signal pin or the CC2 signal pin (section 2.3 and 4.5.1.2.1 where connection of UFP to DFP is detected based on the transition to ground of the CC1 or CC2 signal that is coupled the CC), provide a second pull up current to the CC1 signal pin or the CC2 signal pin when the USB device is connected (section 4.5.1.3.1 after connection is detected and VBUS and VCONN are provided by DFP to UFP the DFP host adjusts Rp to indicate change in available current to the UFP), and perform a normal operation based on second voltage level transition of the CC1 signal pin or the CC2 signal pin (section 4.5.1.3.1  where normal processing is performed after the initialization of the link until detachment is detected). USB-C shows all of the elements recited in claim 37.
As for claim 38, the argument for claim 37 applies. USB-C also shows that the normal operation includes at least one operation of a DFP (Downstream Facing Port), a UFP (Upstream Facing Port), and a DRP (Dual-Role Port) when the second voltage levels of the CC1 signal pin or the CC2 signal pin is transitioned (inherent in USB-C see section 2.1 and 4.5). USB-C shows all of the elements recited in claim 38.
As for claim 39, the argument for claim 38 applies. USB-C also shows that the USB host is further configured to supply USB cable bus power to a connected USB device after the normal operation (inherent in USB-C in that the host provides power to the attached device). USB-C shows all of the elements recited in claim 39.

Allowable Subject Matter
Claims 21-36 are allowed.
Claims 40-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 21, the prior art does not show the limitations of “the USB host is configured to, operate in a protection mode, detect voltage levels of the plurality of signal pins, detect a foreign substance when the voltage levels of at least two pins of the other pins are transitioned, and operate in a normal mode when the foreign substance is not detected and the voltage level of the CC1 signal pin or the CC2 signal pin is transitioned.”
With respect to independent claim 29, the prior art does not show the limitations of “detect water or foreign substance when the first voltage levels are transitioned, and provide second pull up current to the CC1 signal pin or the CC2 signal pin when the water or the foreign substance are not detected.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abu Hilal shows USB Type-C connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186